This opinion was fiied for record
       IN CLERKS OFFICE
aiFRBME COURT. STATE OF MAafflWTOM                 S^^AA.         OfvTI/fAr       QOi^
     a,- WAR 1 4 2019

        &iki'Justice                                   SUSAN L. CARLSON
                                                    SUPREME COURT CLERK




             IN THE SUPREME COURT OF THE STATE OF WASHINGTON

     THURSTON COUNTY,ex rel,
     JOHN SNAZA,THURSTON
     COUNTY SHERIFF,
                                                     No. 95586-7
              Appellants,

              V.

                                                     En Banc
     CITY OF OLYMPIA,CITY OF
     LACEY,CITY OF TUMWATER,and
     CITY OF YELM,

              Respondents,                           Filed             1 4 2019

     CITY OF TENINO,

              Respondent Intervenor.




              Gonzalez, J.—We are asked to decide whether, in the absence of a

     prior interiocai agreement, a county is entitled to seek reimbursement from

     cities for the cost of medical services provided to jail inmates who were (1)

     arrested by city officers and (2) held in the county jail on felony charges. We

     conclude it is not and accordingly affirm.
Thurston County v. City ofOlympia, No. 95586-7

                                 Background


       In Washington State, cities, towns, and counties are empowered to

enact criminal codes, employ law enforcement officers, and operate jails.

See generally WASH. CONST, art. XI, §11; ROW 39.34.180(1). These

activities carry costs, much of which is borne on the local level. See WASH.

Courts,A Guide to Washington State Courts 24(12th ed. 2011);' see

also Wash. Courts Court Funding Task Force, Courts of Limited

Jurisdiction Delivery of Services Workgroup:Final Report 9-10

(Oct. 12, 2004).^ Local governments have a great deal of discretion in how

to provide these services. See chs. 3.30, 3.46, 3.50, 35.20, 39.34 RCW.

       Currently, cities, towns, and counties are "responsible for the

prosecution, adjudication, sentencing, and incarceration of misdemeanor and

gross misdemeanor offenses committed by adults in their respective

jurisdictions, and referred from their respective law enforcement agencies."

RCW 39.34.180(1). They can carry out these responsibilities directly,

through their own courts, law enforcement agencies, and jails, or through

agreements with other jurisdictions. Id. Generally, counties are responsible

for the costs associated with felony prosecutions; cities and towns are


'http://www.courts.wa.gov/newsinfo/content/pdf/CourtGuide20I I.pdf
[https://perma.cc/ZP33-SF3G].
^ http://www.courts.wa.gov/programs orgs/pos bia/tcfWorkGroupReport.pdf
[https://perma.cc/VX4R-4MJV]
Thurston County v. City ofOlympia, No. 95586-7

responsible for the costs associated with misdemeanor and gross

misdemeanor prosecutions initiated by their own law enforcement agencies.

Id. ,- see also 1988 Op. Att'y Gen. No. 9, at 1-3. If cities and counties have

agreed to negotiate but cannot reach an agreement on how to allocate

criminal justice costs, either party may invoke binding arbitration. RCW

39.34.180(3). The attorney general has opined that cities and counties are

not required to enter into agreements. 2000 Op. Att'y Gen. No. 2.

      But while Washington allows a great deal of organizational flexibility

in delivering public services, the counties are the primary unit of local

government and "generally 'handle such state-directed functions as the

administration ofjustice.'" City ofAuburn v. Gauntt, 174 Wash. 2d 321, 325,

274 P.3d 1033 (2012)(internal quotation marks omitted)(quoting Sho Sato

& Arvo Van Alstyne,State and Local Government Law 6(1970)).

"[T]he general rule is that counties are burdened with the cost of

administering the criminal laws within their boundaries and, in the absence

of statutory authority, are not entitled to reimbursement from the State."

State V. Agren, 32 Wash. App. 827, 828, 650 P.2d 238(1982)(citing RCW

36.27.020(4); State v. Grimes, 7 Wash. 445, 35 P. 361 (1893)).

      From time to time, some cities have repealed portions of their codes

that carried costs they no longer wished to bear. 1984 Final Legislative
Thurston County v. City ofOlympia, No. 95586-7

Report, 48th Wash. Leg., at 196; Gauntt, 174 Wash. 2d at 326 (citing City of

Medina v. Primm, 160 Wash. 2d 268, 278, 157 P.3d 379(2007)(plurality

opinion)). After a rash of cities repealed the costly portions oftheir criminal

codes, the legislature enacted the Court Improvement Act of 1984, which

(among many other things) prohibited cities from abolishing their municipal

courts and codes without first reaching an agreement with the county whose

district court would have to absorb resulting costs and cases. Laws OF 1984,

ch. 258, §§ 39, 201-210; 1984 Final Legislative Report, 48th Wash. Leg.,

at 196.


      Our legislature has also created a related statutory framework to

regulate jails, the City and County Jails Act. Laws of 1977, ch. 316

(codified at ch. 70.48 RCW). Among other things, the legislature declared

its intent that "all jail inmates receive appropriate and cost-effective

emergency and necessary medical care." RCW 70.48.130(1). To that end,

the legislature has essentially set up a funding matrix. RCW 70.48.130. The

"governing unit" ofthe jail holding the inmate is initially responsible for

paying the costs of emergency and necessary health care, though the health

care authority is allowed to reimburse providers directly. RCW

70.48.130(1),(2). Jails are also directed to screen patients for ability to pay

for medical care, and governments are encouraged to enter into interlocal
Thurston County v. City ofOlympia, No. 95586-7

agreements to allocate costs. RCW 70.48.130(4)-(6). RCW 70.48.130 also

states that the governing unit that operates the jail "may obtain

reimbursement for the cost of such medical services from the unit of

government whose law enforcement officers initiated the charges on which

the person is being held in the jail." RCW 70.48.130(6). This general

language was part of the original 1977 act. Laws of 1977, ch. 316, § 13.

      Thurston County(County) and the city of Olympia each operate their

own jails. The remaining cities in this case appear to have made contractual

arrangements to hold people prior to trial. The Thurston County jail does

not house anyone held only on a misdemeanor, and the Olympia city jail

does not house anyone held on a felony. Unlike many counties, the County

does not have an interlocal agreement with its cities allocating the costs

associated with medical care for those so held. See, e.g., Whatcom County v.

City ofBellingham, 128 Wash. 2d 537, 542, 909 P.2d 1303 (1996).

      In 2016, the County sought reimbursement from the cities of Olympia,

Lacey, Tumwater, and Yelm (the Cities)"for medical costs incurred by

inmates held at the Thurston County Jail" on charges it contends were

"initiated" by "[city] law enforcement officers." Clerk's Papers at 130

(citing RCW 70.48.130(6)), 3. The documentation of the costs is

incomplete, but it appears that the County was generally seeking
Thurston County v. City ofOlympia, No. 95586-7

reimbursement for uncovered inmate medical costs from the city that

employed either the arresting officer or the municipal judge who issued the

arrest warrant.^ The Cities declined payment on the grounds that

'"municipalities are not subject to, nor liable for, health-care expenses for

felony inmates.'" Id. at 74(quoting exhibit not found in the record).

       The County brought a declaratory judgment action contending that the

Cities were responsible for the costs of care and damages. The city of

Tenino was permitted to intervene. The case went before a visiting judge

sitting in Thurston County on cross motions for summary judgment. The

judge concluded that RCW 70.48.130(6) was ambiguous on its face but read

in context ofthe City and Counties Jails Act, the Court Improvement Act,

the Sentencing Reform Act of 1981 (ch. 9.94A RCW),and the Interlocal

Cooperation Act(ch. 39.34 RCW)(among other scattered statutory

provisions), the legislature intended the otherwise-unmet cost of

incarceration should be imposed on the local government that laid the

charges, not the one that employed the arresting officer. She granted the

Cities' summary judgment motion and denied the County's. The County

sought direct review, which we granted. The Washington State Association



^ The County billed the Cities for costs related to inmates arrested on municipal warrants,
but in its statement of grounds for direct review it sought review of only costs related to
inmates arrested by city officers.
Thurston County v. City ofOlympia, No. 95586-7

of Counties and the Washington State Association of Municipal Attorneys

filed briefs in support of their respective members.

                                  Analysis


      This case is here on review of summary judgment, presenting only

questions of law. Our review is de novo. Howe v. Douglas County, 146
Wash. 2d 183, 188, 43 P.3d 1240(2002){ciXmg Rivett v. CityofTacoma, 123
Wash. 2d 573, 578, 870 P.2d 299(1994)).

      The County contends that "the governing unit may obtain

reimbursement for the cost of such medical services from the unit of

government whose law enforcement officers initiated the charges on which

the person is being held in the jail," RCW 70.48.130(6), plainly means that

the costs are the responsibility of the employer of the arresting officer. The

Cities contend that the County is responsible for the costs associated with

prosecuting felonies, including the medical costs of inmates held on felony

charges. Resolving this question requires us to consider many interrelated

statutes.


      "The court's fundamental objective" when interpreting statutes "is to

ascertain and carry out the Legislature's intent, and if the statute's meaning

is plain on its face, then the court must give effect to that plain meaning as

an expression of legislative intent." Dep't ofEcology v. Campbell & Gwinn,
Thurston County v. City of Olympia, No. 95586-7

LLC, 146 Wash. 2d 1, 9-10, 43 P.3d 4(2002)(citing State v. JM,144 Wn.2d

472, 480, 28 P.3d 720 (2001)). "[T]hat meaning is discerned from all that

the Legislature has said in the statute and related statutes which disclose

legislative intent about the provision in question." Id. at 11. In statutory

interpretation,"we avoid a literal reading if it would result in unlikely,

absurd or strained consequences." Kitsap County v. Moore, 144 Wash. 2d 292,

297, 26 P.3d 931 (2001){oitingAlderwood Water Dist. v. Pope & Talbot,

Inc., 62 Wash. 2d 319, 321, 382 P.2d 639 (1963)).

       At the time the City and Counties Jails Act was passed, "all criminal

proceedings [were] initiated by a complaint." Former JCrR 2.01(a)(1)

(1974); Laws of 1977, ch. 316. Law enforcement officers were empowered

to initiate charges for misdemeanors and gross misdemeanors on those

arrested by service of a citation and notice to appear in court. Former JCrR

2.01(b)(1)(1974); PlERCE's Code § 9148(Supp. 1927). Under that system,

a "citation and notice when signed by the citing officer and filed with a court

of competent jurisdiction shall be deemed a lawful complaint for the purpose

ofinitiating prosecution of the offense charged therein." Former JCrR

2.01(b)(4)(1974)(emphasis added)."^ But then, as now,law enforcement


^ Similar procedures exist under the current criminal rules for courts of limited
jurisdiction. Under current rules, a law enforcement officer can initiate misdemeanor and
gross misdemeanor charges in Washington by issuing a citation and notice to appear in
Thurston County v. City ofOlympia, No. 95586-7

officers could not initiate felony charges.^ Former JCrR 2.01(b)(1)(1974);

RCW 10.37.015(1). Then as now,that is a power reserved to the

prosecuting attorney or grand jury. CrR 2.1; RCW 36.27.020(4).

       All this suggests that the legislature intended to apply RCW

70.48.130(6)to a narrow situation: to the medical costs of inmates held in

one government's jail on charges initiated by another government under the

procedures outlined by former JCrR 2.01(b)(1974). This narrow

interpretation is consistent with the words of the statute as they would have

been understood at the time and avoids the strange result of allowing a

county to shift the costs to a city that had only slight connection to the

decision to bring the charges that resulted in the person being held. It also

avoids conflating the statutory terms "initiates the charges" with "arrest."

       Narrowly construing RCW 70.48.130(6) to apply to situations where a

person is actually held on only misdemeanor or gross misdemeanor charges

is also consistent with the larger statutory context. RCW 70.48.130(6)

appears within a larger statutory scheme that contemplates cities and

counties will bear their own costs either through providing the services



court. CrRLJ 2.1(b)(1). "When signed by the citing officer and filed with a court of
competent jurisdiction, the citation and notice shall be deemed a lawful complaint for the
purpose of initiating prosecution." CrRLJ 2.1(b)(5).
^ Officers can, of course, arrest on probable cause of a felony, but the charging decision is
left to the prosecutor. RCW 10.37.015(1).
Thurston County v. City ofOlympia, No. 95586-7

directly or through interlocal agreements. RCW 70.48.130 itself makes

clear that an interlocal agreement takes precedent over reimbursement under

RCW 70.48.130(6). Critically, a related statute, RCW 39.34.180, provides

in relevant part that

      [e]ach county, city, and town is responsible for the prosecution,
      adjudication, sentencing, and incarceration of misdemeanor and gross
      misdemeanor offenses committed by adults in their respective
      jurisdictions, and referred from their respective law enforcement
      agencies, whether filed under state law or city ordinance, and must
      carry out these responsibilities through the use of their own courts,
      staff, and facilities, or by entering into contracts or interlocal
      agreements under this chapter to provide these services. Nothing in
      this section is intended to alter the statutory responsibilities of each
      county for the prosecution, adjudication, sentencing, and incarceration
      for not more than one year of felony offenders, nor shall this section
      apply to any offense initially filed by the prosecuting attorney as a
      felony offense or an attempt to commit a felony offense.

RCW 39.34.180(1). Reading RCW 70.48.130(6) to allow a county to shift

all ofthe unpaid costs of felony inmate medical care to its cities merely

because a city officer made the arrest or a municipal judge issued the

warrant would undermine this and related statutes, which contemplate

governments are responsible for the criminal justice costs created by their

agents' charging decisions. It also would create a perverse incentive for

counties not to negotiate with their nearby municipalities to make deliberate

and thoughtful allocation of resources, in violation of the general spirit—if

not the letter—of the Interlocal Cooperation Act.



                                      10
Thurston County v. City ofOlympia, No. 95586-7

      Reading RCW 70.48.130(6) narrowly is also consistent with relevant

case law concerning allocation of criminal justice costs. See, e.g., Moore,
144 Wash. 2d at 293; Harrison Mem 'I Hosp. v. Kitsap County, 103 Wash. 2d 887,

893, 700 P.2d 732(1985)(county responsible for medical costs of inmate

transported to a hospital after a suicide attempt). In Moore, for example, a

county and a city filed a writ of mandamus against the Office ofPublic

Defense, contending it should reimburse local governments for the cost of

RALJ appeals. 144 Wash. 2d at 293. The writ was based on a statute that said:

      When a party has been judicially determined to have a constitutional
      right to obtain a review and to be unable by reason of poverty to
      procure counsel to perfect the review all costs necessarily incident to
      the proper consideration of the review including preparation of the
      record, reasonable fees for court appointed counsel to be determined
      by the supreme court, and actual travel expenses of counsel for
      appearance in the supreme court or court of appeals, shall be paid by
      the state. Upon satisfaction of requirements established by supreme
      court rules and submission of appropriate vouchers to the clerk ofthe
      supreme court, payment shall be made from funds specifically
      appropriated by the legislature for that purpose.

RCW 4.88.330 (emphasis added). Based on the plain language of the

statute, the local governments "contend[ed] that the state, not local

governments, should pay the costs of indigent misdemeanant appeals."

Moore, 144 Wash. 2d at 294. We rejected the argument on the grounds that it

ignored the larger statutory and constitutional framework. At the time RCW

4.88.330 came to its current form, in 1975,"[cjourts of limited jurisdiction


                                      11
Thurston County v. City ofOlympia, No. 95586-7

were not courts of record and relief from their decisions was by trial de novo

in superior court. The county or city paid the expense associated with a trial

de novo." Id. at 295 (citing State v. Badda,66 Wn.2d 314,402 P.2d 348

(1965)). Five years later, the legislature enacted chapter 3.02 RCW,which

put review of courts oflimited jurisdiction into the superior court under rules

promulgated by this court. Laws of 1980, ch. 162. We promulgated the

RALJ rules in response the next year. Moore, 144 Wash. 2d at 295 n.l (citing

4B Lewis H. Orland & Karl B.Tegland, Washington Practice: Rules

Practice RALJ 1.1, at 212(5th ed. 1997)). While the specific statutory

language in isolation might have allowed the cost shifting, reading those

words in context, we found the law did not allow the municipalities to shift

costs to the State. Instead, we concluded that the law "places the

responsibility for municipal and district court expenses on the local political

subdivisions. The state and counties share the expenses of superior courts,

and the state pays the expenses of the Supreme Court and Courts of

Appeals." Id. at 297.

      Essentially, the County contends that "whose law enforcement

initiated the charges on which the person is being held" means "whose law

enforcement officers arrested the person" because "initiate" means "begin"

and charges begin with an arrest. But "initiated the charges on which the



                                      12
Thurston County v. City ofOlympia, No. 95586-7

person is being held" is an awkward and unlikely way to say "arrested the

person being held." The County relies heavily on a 2005 attorney general

opinion that concluded that in the absence of an interlocal agreement or

other financially liable parties,"the government unit responsible for

operating the jail is entitled to reimbursement for necessary medical

treatment from the government unit whose officers made the arrest" for costs

accrued between the time of an arrest and the time the arrestee is booked

into a jail. 2005 Op. Att'y Gen. No. 8, at 1. This opinion in turn relied

heavily on an informal opinion letter. Id. at 2 n.1. But neither the formal

nor the informal letter analyzed the overarching statutory scheme, the court

rules, or practice in 1977.

      We note that other opinions of the attorney general have found that a

city was not responsible for the care, housing, board, and booking costs of

prisoners held by a county merely because the city officer made the arrest.

2004 Op. Att'y Gen. No. 4; 1980 Op. Att'y Gen. No. 21. The 1980 opinion

suggests the proposition is faintly ridiculous. "What if instead, the arrests

were made by the Washington State Patrol? Would that mean the state

would then be liable for the costs of confinement pending trial? Clearly

not." 1980 Op. Att'y Gen. No. 21, at 3 (footnote omitted). "[W]hat if(as is

also possible) the actual arrest was made by a private citizen who was a first-


                                       13
Thurston County v. City ofOlympia, No. 95586-7

hand witness to the commission of the crime? Would the county then be able

to bill that private citizen for the resulting costs of confinement? Obviously

not." Id. We agree.

                                Conclusion


      Based on the statutory language as it would have been understood at

the time and based on the overarching statutory context, we conclude that

the County is not entitled to seek reimbursement from the Cities for the cost

of medical services provided to inmates the County holds in its own jail on

felony charges brought by its own prosecutors, regardless of who made the

arrest. Accordingly, we affirm the trial court.




                                      14
Thurston County v. City ofOlympia, No. 95586-7




                                                          Uz-
                                                              r




WE CONCUR:




''Hm MaMI".                                               V   —   «




                                             77 ^    k/




                                                 j
                                        //


                                       [/




                                  15